TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00397-CR




Nereida Flores Jacobs, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 04-4871-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Nereida Flores Jacobs guilty of driving while intoxicated.  See
Tex. Pen. Code Ann. § 49.04 (West 2003).  The punishment is thirty days’ incarceration and a $500
fine, probated.
Appellant was represented by retained counsel at trial.  She filed a pro se notice of
appeal and requested appointed counsel for the appeal.  After appellant failed to appear at a
scheduled indigency hearing, the court found that she is not indigent and denied the request. 
Appellant did not obtain a reporter’s record and, after she was given notice and an opportunity to
cure, the appeal was submitted for decision without a reporter’s record.  See Tex. R. App. P.
37.3(c)(1).  Appellant did not file a brief or respond to this Court’s notices.  See Tex. R. App. P.
38.8(b)(4).  We have examined the record before us and find no fundamental error that should be
considered in the interest of justice.
The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Affirmed
Filed:   October 13, 2005
Do Not Publish